Citation Nr: 1711883	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-08 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to an initial compensable rating for service-connected left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to increased rating for left ear hearing disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was diagnosed with right ear sensorineural hearing loss, he was exposed to acoustic trauma while in service, and he has experienced continuous symptoms of right ear hearing loss since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the favorable disposition of the Veteran's claim for service connection for a right ear hearing disability, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service Connection

The Veteran asserts that his symptoms of right hearing loss began in service and his current right hearing loss is directly related to his military occupation.  As a result, the Veteran contends that his right ear hearing loss is the result of his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309(a). 

For chronic diseases specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  In this case, the Veteran is diagnosed with right ear sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A September 2012 VA audiometric examination report showed the Veteran's auditory threshold in the frequencies 3000 and 4000 Hertz of 50 dB and the speech recognition scores using the Maryland CNC Test of 84 percent in his right ear.  As such the Veteran has been found to have a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  A DD Form 214 reflects that during service the Veteran's military occupational specialty (MOS) was an aircraft engine mechanic.  In a February 2010 statement, the Veteran explained that relevant duties included working on the flight line around loud jet engines and that he was not provided ear protection.  The Veteran also stated that he was exposed to the firing of the M60, M16, M79 and quad 60 mm machine guns, helicopter engines, and turbines.  The Veteran reported that the acoustic noise would often interfere with his hearing in service, which would decrease but then come back with time.  Per a June 2010 statement, via a Notice of Disagreement (NOD), the Veteran again asserted that he was exposed to a noise and vibration at a level that made him a high risk for right ear hearing loss.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of the Veteran's in-service responsibilities on the flight line.  Based on this evidence, the Board finds that in-service acoustic trauma is established.   

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran had continuous symptoms of right ear hearing loss since service separation in August 1967.  STRs reflect no complaints, diagnosis, or treatment of hearing loss; however, there is an indication on the in-service and separation audiology reports that the Veteran's right ear hearing worsened during service.  Additionally, the Veteran stated in the April 2010 VA exam that he became aware of his hearing impairment in the early 1970s, very close in time to the Veteran's discharge from service 

The Board acknowledges that there is a negative etiological opinion of record in a September 2012 VA-ordered audiological examination report and a November 2012 VA addendum.  However, the Board assigns less persuasive value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology.  Further, the VA examiner compared hearing tests performed when the Veteran entered and separated service.  The VA examiner reasoned that there was no significant change in hearing in the right ear while the Veteran was in service.  However, the STRs and lay evidence reflects that the Veteran had symptoms of right ear hearing loss during service.

Therefore, resolving all reasonable doubt in his favor, the evidence of record is sufficient to show "continuous" right ear hearing loss symptoms since service separation to meet the requirements of chronic disease presumptive service connection under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107.  The Veteran's previous consistent lay statements of right ear hearing loss symptoms beginning in service and continuing to the present are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of right ear hearing loss since service separation that was later diagnosed as right ear sensorineural hearing loss disability consistent with 38 C.F.R. § 3.385.  While a VA examiner in the November 2012 addendum did opine that the hearing loss was not related to service, the Board does not find that this evidence outweighs the lay evidence of record establishing continuous symptoms since service separation. 

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for right ear hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  
ORDER

Entitlement to service connection for right ear hearing loss is granted. 


REMAND

The Veteran contends that his service-connected left ear hearing loss, currently rated as non-compensable, is more severe than currently rated.  The Board notes that it has been more than four years since the Veteran underwent a VA examination to address the severity of his left ear hearing loss disability.  His last VA audiological examination concerning the left ear hearing loss disability was in September 2012.  Therefore, to ensure that the record indicates the current severity of the Veteran's service-connected left ear hearing loss, a more contemporaneous examination is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA audiological examination to determine the current severity of the Veteran's hearing loss disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  The examiner should describe the current extent of hearing loss disability.  Specifically, the results of audiological testing must include, in numeric decibels, the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz and must provide the speech recognition scores using the Maryland CNC test.  

The audiologist must also describe the effects of the  hearing loss on his occupational functioning and activities of daily living, to include whether his hearing loss results in marked interference with employment.  In doing so, the audiologist should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


